PROCTOR, Justice.
There is a motion here to suspend prosecution of the case during the war, upon the ground the plaintiffs are citizens of Germany.
The undisputed facts are that plaintiffs, husband and wife, immigrated to this country from Germany in October, 1936, and March, 1937, respectively. They have since resided in this country, and have declared their intentions to become citizens thereof. The plaintiff, Arthur Stern, is carrying on a lawful pursuit in the City of New York, and the couple are apparently living peacefully under the laws of this country.
A careful consideration of this and similar cases clearly establishes that neither the general law, the Trading with the Enemy Act, 50 U.S.C.A. Appendix, § 1 et seq., nor regulations thereunder bar citizens of an enemy nation residing in this country from prosecuting suits in our courts. On the contrary, their right to do so seems to be well recognized.
This decision follows similar ones in Uberti v. Maiatico, D.C., 44 F.Supp. 724, and Anastasiso v. Anastasio, D.C., 44 F.Supp. 725, in which the subject is more fully discussed.
The motion will be denied, and plaintiffs may proceed with the case.